Gilbert, J.
An agent sold certain shares of stock without complying with the act of 1913 (Acts 1913, p. 117), taking.a negotiable note therefor. The note was negotiated for value, before maturity, to an innocent purchaser who brought suit against the maker. The maker pleaded that the note, having been given in violation of the act, was, under the eighth section thereof, void, and that the plaintiff, notwithstanding he acquired a title to the note for value and before maturity, could not. *279recover. Held, that under the eighth section of.the act such sale is voidable and not void, and the plea was not meritorious.
December 14, 1916.
Complaint. Before Judge Littlejohn. Stewart superior court. December 27, 1915. ■
R. 8. Wimberly and T. T. James, for plaintiff.
G. 7. Harrell, for defendant.

Judgment reversed.


All the Justices concur.